Mr. Justice Cartwright, dissenting: A' revocation is the annulment, cancellation or recalling of an instrument, act or promise by or on behalf of the party who made it, and as applied to wills it is an act of the mind of the testator manifested by something done by him which recalls his will. The Statute of Wills, purporting to cover the entire subject of the execution, probate, effect and contest of wills, contains the following section: “No will, testament or codicil shall be revoked, otherwise than by burning, canceling, tearing or obliterating the same, by the testator himself, or in his presence, by his direction and consent, or by some other will, testament or codicil in writing, declaring the same, signed by the testator or testatrix, in the presence of two or more witnesses, and by them attested in his or her presence; and no words spoken shall revoke or annul any will, testament or codicil in writing, executed as aforesaid, in due form of law.” This is a clear declaration that a testator shall not revoke his will except in one of the methods therein specified, and in the absence of such revocation it shall remain his will. Another entirely independent act, upon a different subject, controlling the descent of intestate estates, contains this section: “If, after making a last will and testament, a child shall be born to any testator, and no provision be made in such will for such child, the will shall not on that account be revoked; but unless it shall appear by such will that it was the intention of the testator to disinherit such child, the devises and legacies by such will granted and given, shall be abated in equal proportions to raise a portion for such child equal to that which such child would have been entitled to receive out of the estate of such testator if he had died intestate, and a marriage shall be deemed a revocation of a prior will.” In regard to a child born to any testator after making his last will and testament the section provides that unless the intention of the testator appears from the will to have been to disinherit the child the devises and legacies are to be abated to raise a portion for the child, and that a marriage shall be deemed a revocation of a prior will. These several statutes were considered in Ford v. Greenawalt, 292 Ill. 121, and the provision of the Statute of Descent was interpreted as meaning that a subsequent marriage should not be treated as a revocation of a will if the will showed a contrary intention and made provision for the changed condition. It was said that it would be an unreasonable construction of the statute to ascribe to the General Assembly an intention to declare that a revocation by the testator takes place where he provides for the new relation and plainly intends that the instrument shall continue to be his will after the marriage. That rule of construction was recognized as correct in Wood v. Corbin, 296 Ill. 129, but in that case there was no provision for a change of circumstances creating new duties or obligations arising out of the marriage. In the opinion adopted in this case it is said that the principles stated in Ford v. Greenawalt have no application unless the name of the intended wife was given and she is identified, which is not a distinction based on any principle. Hugo J. Gillmann, a bachelor, provided in his will for the disposition of his estate in case of his marriage, and therein made provision for his widow and for any children that might be born to him. He married Marion Woodman and lived with her as his wife for seven years, and during áll that time he regarded the will as valid and effectual and not revoked and intended that it should take effect at his death as his last will and testament. The distinction drawn by the opinion appears to me to be unsubstantial and affording no sufficient ground for reversing the order of the circuit court.